Citation Nr: 0615176	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salt Lake 
City, Utah


THE ISSUE

Entitlement to payment or reimbursement for services provided 
by Gold Cross Ambulance on October 20, 2003.


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran reportedly had active duty service from January 
1981 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 determination by VA 
Salt Lake City Health Care System, the Agency of Original 
Jurisdiction (AOJ), which denied payment for services 
provided by Gold Cross Ambulance on October 20, 2003.  The 
veteran's wife testified before the undersigned Judge by 
videoconference hearing in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sought reimbursement for the travel expenses 
charged by Gold Cross.  The AOJ denied payment for these 
services.

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for:  (1) a veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health. See 38 C.F.R. § 
17.143(c) (2005).

The AOJ denied the claim based on the finding that the 
ambulatory travel was not appropriate or necessary per VA 
physician. However, review of the record does not show the 
medical record or opinion upon which the AOJ made this 
determination.  This record must be incorporated into the 
claims file before adjudication on the merits. 

In addition, the veteran asserted that his wife spoke to a VA 
physician before ambulatory travel and this physician 
essentially determined that ambulatory travel was necessary 
and that the VA physician authorized such travel in advance.  
In an attempt to corroborate his assertion, the veteran 
stated that the VA physician informed the police by telephone 
of the need for ambulatory care.  The veteran provided the 
case number for the Murray City Police Department involving 
the incident.  However, there is no indication that the AOJ 
contacted the police department and requested this 
information.  Such an attempt must be made before 
adjudication on the merits.  38 U.S.C.A. § 5103(a) (West 
Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should incorporate into the 
file the VA 
physician's opinion it referenced in the 
rating determination, and all other 
pertinent medical records, including 
documented phone conversations and 
psychiatric treatment records.

2.	The AOJ should assist the veteran in 
obtaining a copy 
of the veteran's case file with the Murray 
City Police Department.  According to the 
notice of disagreement, the case number is 
03C30206.  All attempts of assistance 
should be documented in the claims file.  
A notation in the claims file should be 
made, if the case file is not available.   

3.	After undertaking any other development 
deemed 
essential in addition to that specified 
above, the AOJ should re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefit, to include 
a summary of the evidence and discussion 
of all pertinent regulations. An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






